 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOry Bros. Marine Service of America, Inc. and Inter-national Longshoremen's Association Local #1652,AFL-CIO. Case 14-CA-10174May 16. 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY, AND TRUESDAI IOn January 9, 1978, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, Resondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, OryBros. Marine Service of America, Inc., Hartford, Illi-nois, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(b):i'(b) In any other manner interfering with, re-'Respondent has excepted to certain credibility findings made bh theAdministrative Law Judge. It is the Board's established polic) not to, ier-rule an Administrative Lass Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence cons tices ilSthat the resolutions are incorrect. Standard Dr' Walll Prodlw .Inr.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (( A. 3. 1951). We have carefullsexamined the record and find no basis for reversing his findings2 Although the Administrative l aw Judge found that Respondent .,,-lated Sec. 8(aHl), (3), and (4) of the Act by withholding, effective April 17,1977, the weekly guaranteed wage which ( Clyde Dwayne Wall would hveotherwise received, he inadvertently failed to recommend that the March 1Iletter issued to Wall, in which the aforesaid penalty was imposed upon imnl.be expunged by Respondent from its records. Since swe find that the discipline imposed by the letter was unlawful, we find that the remedy of ex-pungement is necessary to effectuate the purposes of the Act and shallmodify his recommended Order accordingly.Inasmuch as Respondent's unfair labor practices go i, the yer) heart ofthe Act. we shall issue a broad order requiring Respondent to cease ianddesist from violating the Act "in an) other manner." Sprintgfield Dodge. In,218 N LRB 1429 (1975): , L. R.B. v. Enteil/e Milnufaci turing ( omptar,? 120F.2d 532 (C.A. 4. 1941 .straining, or coercing its employees in the exercise ofrights guaranteed them in Section 7 of the Act."2. Insert the following as paragraph 2(c) and relet-ter the subsequent paragraphs accordingly:"(c) Physically expunge from its records the letterdated March 31, 1977, which was given to ClydeDwayne Wall."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSI-IED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WiI.L NOT withhold or take away benefitsfrom employees, or penalize employees in anyother way for activities on behalf of Internation-al Longshoremen's Association Local # 1652,AFL-CIO, or any other labor organization, orfor participating in proceedings before the Na-tional Labor Relations Board, or assisting theprocesses of the Board.WE WILL NOI in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Section7 of the Act.WE WILL restore to Clyde Dwayne Wall, effec-tive April 17, 1977, the weekly guaranteed wagewhich was withheld from him.WE WILL reimburse Clyde Dwayne Wall forall losses which he has sustained by reason ofthe withholding of his guaranteed weekly wageas of April 17, 1977, with interest thereon.WE WIlL physically expunge from our recordsthe letter dated March 31, 1977, which we gaveto Clyde Dwayne Wall.ORY BROS. MARINE SERVICE OF AMERI(A.INc.236 NLRB No. 274 ORY BROS. MARINE SERVICE OF AMERICA. INC.DECISIONSTATEMENT OF TIH CASESIDNEY J. BARBAN, Administrative Law Judge: This mat-ter was heard at St. Louis, Missouri, on May 13. 1977.upon a complaint issued on April 22, 1977. based upon acharge filed by the Charging Party. InternationalLongshoremen's Association Local #1652, AFI. CIO(herein the Union), on April 5. 1977. The complaint allegesthat since on or about March 31. 1977. Respondent OryBros. Marine Service of America, Inc. has eliminated theguaranteed wage paid to Clyde Dwayne Wall (hereinWall), and has since failed and refused to reinstate Wall tohis former terms and conditions of employment, in viola-tion of Section 8(a)(3), (4), and (1) of the National LaborRelations Act, as amended. Respondent's answer deniesthe commission of the unfair labor practices alleged, butadmits allegations of the complaint sufficient to justify as-sertion of jurisdiction under current standards of the Na-tional Labor Relations Board (Respondent. engaged in thesale and distribution of fuel, groceries, and related prod-ucts from its operations at Hartford, Illinois, during a re-cent annual period received directly in interstate commerceat its Hartford operations goods and materials valued inexcess of $50,000) and to support a finding that the Unionis a labor organization within the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs of the General Counsel and Respondent.I make the following:FINDINGS AND CONC ULISIONSI THE FACTSA. Respondent's OperationsRespondent, which is located about midway betweentwo locks on the Mississippi River. is engaged in supplyingfuel, groceries, and other necessities to towboats towingbarges up and down the river. Towboats requiring theseservices notify Respondent of their needs about an hour oran hour and a half in advance and Respondent endeavorsto supply the boats while they are in between the two locks.so as not to cause them any delay in their passage. Respon-dent contends that if it should fail to do this, it will lose itscustomers.Respondent services these tows by boats and fuel bargesof its own manned by an operator and a deckhand. SinceRespondent does not know in advance when or how oftenit may need crews to go out and service these tows, it nor-mally operates on the following basis: Crew members.scheduled for 5 days a week. are required to be on 24-hourcall during those days. This requires that they keep Re-spondent's dispatchers (who are supervisors within themeaning of the Act) constantly informed as to where theemployee may be reached at any' time. When called, suchcrew members are expected to come in within an hour ofthe time of the call and accept the assignment. In return forbeing on constant callout during their scheduled days ofwork, the employees are guaranteed pay for 40 straight-time hours and 10 overtime hours, no matter how manyhours thev actually work. An employee who loses a dayfrom work for whatever reason (sickness, etc.) loses 10hours from his guaranteed pay for each day that he misses,though no employee loses any' pay for time actuallyworked. Similarly, any employee who fails to clock in atRespondent's operations within I hour of the time he iscalled to come in is charged with a "missed call," and loses10 hours from his guarantee for each such missed call, nomatter what excuse he has therefor.B. Alleged DiscriminationI. BackgroundWall was first employed by Respondent in 1971. At thattime he was active in talking to the other employees aboutseeking union representation. During that period, respon-dent's president, John R. Ory (herein J. Ory), interrogatedWall concerning his activities on behalf of a union and toldWall that "he had seen [Wall's] type before, that they arejust troublemakers." So far as the record shows, nothingfurther came of this union activity at this time. In mid-1976. Wall quit Respondent's employ. However, he wasrehired in September 1976. Nothing is shown of Wall'swork record prior to that time. However, he had progressedfrom a deckhand to the position of an operator.Wall's record from September 1976 through January 13,1977, shows the following: he called in sick on six occa-sions, Respondent was unable to contact him, or he refusedor failed to work on five occasions, for various reasons,and was also charged with five missed calls (on these latteroccasions. though he failed to come in within the requiredhour, he was available and did work so far as shown by therecord). According to J. Ory, these frequent failures ofWall to come in to work created dissension among theother employees who were forced to come in to work in hisplace, thus causing them to work extra hours when theyotherwise would not have had to in order to receive theirweekly guarantee.On January 4 (all dates hereinafter in 1977 unless other-wise noted), J. Ory spoke to Wall about his job perfor-mance. When Ory commented that he did not believe thatWall had been sick on each occasion on which he reportedill, Wall admitted that he had not been sick on all of theseoccasions. Ory told Wall that his performance had to im-prove or Respondent would take away his weekly guaran-teed wage. J. Ory testified that Respondent had never re-sorted to this expedient before, but felt it was necessary tocause Wall to correct his performance.2. The January 14 letterAfter Wall missed a call on January I .and missed twocalls on January 13, J. Ory wrote the following letter toWall, which was read at a safety meeting on January 14after Wall refused to accept it:A check of your work record since your return to75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at Ory Bros. shows an increasing amount of ab-senteeism. For the past two months a combined totalof II absences are recorded due to either Missed-Callsor sickness.At one time you made a statement that anybodywould be a fool to believe anyone could be sick thatmuch. On January 4th, after you had reported off sick,I personally talked to you and you admitted that youwere not sick, but thought you had worked more thanothers and also that your car had slid off in a ditchand you had walked home. I told you to either work orquit. This week on Thursday you refused to workwhen you were here and left.Due to your repeated absenteeism we now find itnecessary to take action to eliminate your guaranteedwages by paying you only for hours worked. You willbe called to work a sufficient number of hours to al-low pay equal to that of other employees.You are further advised that if you continue to beunreliable you will be discharged.Ory advised Wall that if he performed as expected, hisguarantee would be restored on April 17.3. Union activityAfter January 14, talk about unionization acceleratedamong the employees. One of the employees, DennisBarnes, contacted the Union and secured union authoriza-tion cards. Wall was involved in this activity and signed aunion card in early March. The dispatchers were clearlyaware of the employees' union activity. On one occasion, inmid-March, when a number of employees had advised dis-patcher Thomas that they were at Barnes' home, Thomasasked Wall if the employees were not having a union meet-ing there. About the same time, Thomas asked Wall whathe thought about the Union. Wall evaded, saying that hisviews on the Union were well known.The Union filed a petition for certification as the em-ployees' bargaining representative on March 11. J. Orystates that his first knowledge of the employees' union ac-tivity occurred on March 14, when he received notice ofthe Union's petition. He attended a conference on the peti-tion at the Board's offices on March 15, and signed anagreement for a consent election. When this was rescindedbecause of union dissatisfaction with the scope of the unit,J. Ory, later on March 30, signed another consent electionagreement more to the liking of the Union. At a meeting forthe employees on March 18, J. Ory expressed surprise atlearning of the union activity among the employees.4. Wall's attendance at the Board's hearingAfter January 14, Wall called in sick on January 30,because of a toothache, which Respondent did not ques-tion, and was 17 minutes late for a call on March 18. forwhich he was docked 10 hours in accordance with Respon-dent's normal rule.A Board hearing on the Union's petition was scheduledto be held on March 30. The Union expected that Wallwould be a witness in support of its position, and he wasrequested to meet with the Union's attorney on the af-ternoon of March 29 to prepare for the hearing. During theafternoon of March 28, when Wall and Barnes were per-forming tasks at Respondent's operations, Wall spoke withJeffrey Ory, who assists J. Ory in managing Respondent'soperations and is a statutory supervisor, concerning gettingoff from work the following day. According to Wall, hetold Jeff Ory that he needed to take off the following af-ternoon, that he understood that he would not be paid forthe time, and asked if it would be "all right" if he took offat 2 p.m. He says that Jeff Ory responded, "Sure. that willbe fine. There will be no problem." Barnes, though he doesnot recall the words that were spoken, recalled that JeffOry gave Wall permission to be off. Jeff Ory testified thatwhen Wall asked for permission to take off the followingday for personal business, he responded only, "You knowthe penalty for it." Jeff Ory denied that he gave Wall per-mission to take off from work.In the circumstances, I credit Wall. He is corroboratedby Barnes. Respondent objects that Barnes' recollectionconstitutes no more than his conclusion concerning theconversation since he does not recall the details. To a largeextent this is so, but no more so than Jeff Ory's interpreta-tion of his own testimony to the effect that he did not giveWall permission to take off. On consideration of the testi-mony of the three witnesses, I find that Jeff Ory stated noobjection to Wall's taking off-and thus granted permis-sion -if Wall were willing to accept the normal penalty forsuch an occurrence which, on this record, would normallybe the loss of 10 hours pay. That such absence from workwas a matter of no special concern to Respondent at thetime is shown by the fact that Jeff Ory did nothing toprepare for Wall's absence of which he was advised anddid not even speak to anyone in management about it.At 2 p.m., on March 29, Wall told the dispatcher that hehad to take off at that time for personal business, that hehad spoken to Jeff Ory the previous day and he had saidthat this would be "fine" and "no problem." The dispatch-er asked what Wall's personal business was, and the latterevaded the question. The dispatcher then wrote up Wall ona form normally used for a "missed call."The following day, March 30, Wall attended the Boardhearing in the company of the union representatives. J. Oryand Wall saw one another at the Board hearing room andexchanged greetings. It was not necessary for Wall to testi-fy on this occasion as the parties signed a consent agree-ment for an election.5. The March 31 letterWhen J. Ory returned from the meeting at the Board onMarch 30, late in the afternoon, he learned for the firsttime that Wall had taken off from work the previous af-ternoon. He then dictated the following letter addressed toWall, which was typed and dated the next day:Reference is made to our letter of January 14. 1977,subject: Disciplinary Action, copy inclosed.I have become quite concerned in that you havemissed two calls within an II day period from March76 ORY BROS. MARINE SERVICE OF AMERICA, INC.18 to March 29, 1977, which are unexcusable absen-ces. We find it necessary to advise you that any moreunexcusable absences or missed calls will result inyour discharge from Ory Bros. Marine Service ofAmerica, Inc.You are further advised that is [sic] you can workfor two months without any unexcused absences ormissed calls you will return to the guaranteed wagestatus of 50 hours of pay per week for on-call employ-ees.J. Ory testified that before sending this letter, he checkedwith Jeff Ory who said he had not given Wall permission toleave. J. Ory also insisted that this additional penalty wasnot in reality a 2-month extension of the previous with-drawal of Wall's guaranteed weekly wage, but only a 6-week extension, since it would become effective only onApril 17, when the original penalty expired.J. Ory stated that he first learned of the reason for Wall'sleaving work on March 29 at a conference with a Boardagent on April 13. He further denied that Wall's unionactivity or his attendance at the scheduled Board hearing"had anything to do" with his sending the letter of March31 to Wall.6. Wall's problems after March 31On the afternoon of April I (before Wall had received J.Ory's letter of March 31). Wall was ill and called in sick.The dispatcher said he would write Wall up as being sick.Later that evening, when he began feeling better, Wall in-formed the dispatcher that he would be available for call at5:30 on the morning of April 2. The dispatcher advisedWall that he would need a doctor's excuse before comingback to work. When Wall exhibited surprise at this (therecord shows that this was not a normal requirement), thedispatcher refused to discuss it "because it was a touchysubject."On April 2, Wall visited a doctor and obtained a certifi-cate of his illness. That evening, upon his return home, hefound the March 31 letter from J. Ory. Wall called thedispatcher and advised that he had a doctor's excuse asrequired. The dispatcher told Wall to bring it in when hewas called in to work.Wall was not called in to work on April 3. When hecalled the dispatcher about noon that day, the dispatchersaid he had orders not to use Wall. The following day.when Wall called Respondent early in the morning, thedispatcher referred him to Jeff Ory. The latter told Wallthat he had to bring in his doctor's excuse before he couldreturn to work. Wall immediately took the doctor's excuseto Respondent's offices and presented it to Jeff Ory. Wallalso complained to Jeff Ory that he did not understand theMarch 31 letter, inasmuch as it seemed to penalize himtwice for his missed call of March 18, for which he hadbeen penalized originally by loss of 10 hours' pay. Jeff Orymerely told Wall that the letter "means what it says."So far as the record shows, Wall has not had any furtherproblems with his employment.11 ANALYSIS AND CONCLUSIONSEmployees have a protected right to participate in pro-ceedings before the Board, including reasonable prepara-tion for giving testimony in such proceedings. See. e.g.,N.L.R.B. v. Robert Scrivener, d/b/a A A Electric Company.405 U.S. 117 (1972): Burris Industries, Inc., 217 NLRB 91(1975). Such activities continue to be protected eventhough engaged in during working hours so long as theemployees' actions are reasonable in the circumstances andthe employer does not show any overriding considerationswhich might curtail the exercise of employee rights to thuseffectively participate in Board's proceedings. General Nu-trition Center, Inc., 221 NLRB 850(1975); Burris Industries,Inc.. supra. Cf. WKalt Disney World Co., 216 NLRB 836(1975).Here employee Wall asked for and received permissionto take off the afternoon of March 29, for the purpose, notrevealed to Respondent, of being prepared by the unionlawyer to testify at a Board's proceeding the followingday.I Respondent's president J. Ory saw and spoke toWall at the Board's proceeding the next day. That evening,J. Ory decided to discipline Wall because of his absence onMarch 29 by taking away his weekly wage guarantee, effec-tive April 17, for 6 weeks.It is not here necessary to determine whether Respon-dent, when it imposed such penalty on Wall, on March 30,knew or should have known that Wall was engaged on the29th in protected activity., and that the penalty thus inter-fered with employee rights under the Act, cf. Diagnostic('enter Hospital Corp. of 7Texa., 228 NLRB 1215 (1977),though it might be found that J. OrV knew or should haveknown in the circumstances that Wail's absence on the29th was probably connected with his attendance at theBoard hearing on the 30th, and that J. Ory acted in unduehaste in imposing the penalty without speaking to Wallabout the reason for his absence. In any event, J. Ory wasinformed of the reason for Wall's absence from work onMarch 29, prior to the date upon which the penalty becameeffective. on April 17 and, in spite of such knowledge,failed and refused to take appropnate action to rescind thepenalty imposed before it became effective. By thus impos-ing such penalty on Wall on April 17, and failing and re-fusing to reinstate Wall to the terms and conditions of em-ployment, which he would have otherwise enjoyed, becauseof his participation in proceedings before the Board pro-tected by the Act, Respondent violated Section 8(a)(l) and(4) of the Act. See, e.g.. Air Surrec Corporation, 229 NLRB1064. 1070 (1977), in which Judge Sherman noted that, in asimilar situation in General Nutrition Center. supra (where itwas alleged that the employer had discharged several em-ployees, for consulting with the Board) "[t]he Board heldthat assuming the employer did not know when discharg-i Rcpondcnl' prerrident -iught t,, Indicate Ihai such !coetlaking crealteda serious prhoblem in his husin n,, atifl .1 one pinl t "Nolb od ir alulwec.off for p.rsrial rearsonC., but, at another. ahertineg onlt that such permis-sion ,as, lneer given icrcert here Ihc emplosee iah assessed a penaltl of[,os of pa;, oppo ltunl I[n the pr~enl csie nol ,onin uas such permissiongi ,cn. ot tihe I.eI, ,if ,uth pelalir huIt Ihe assInlIant to( IhT prei;dcent, ihgale u'lh. pernli-,m .. .a,, -lt lc iirned that he did northins to reportthe cxpcted abst ciI.c ~. 1 i loi,,;l er i ncceh. l vr.> tio c er for ii77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing them that their purpose was to consult the Board. theemployer's admitted knowledge of this protected purposewhen he refused to reinstate them rendered such refusal aviolation of Section 8(a)(l)."Since Respondent was aware that the conduct for whichit thus penalized Wall, his participation in the representa-tion proceeding, was in assistance of the Union's organiza-tional effort, by such discrimination in regard to Wall'sterms and conditions of employment Respondent discour-aged activities on behalf of and membership in the Unionin violation of Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent, by withholding, effective April 17, 1977.the weekly guaranteed wage which Clyde Dwayne Wallwould have otherwise received because Wall gave aid andassistance to the Union and participated in proceedingsbefore the Board, violated Section 8(a)( I), (3), and (4) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(l), (3), and (4) of the Act, it will be recom-mended that said Respondent cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.It having been found that Respondent has withheld fromClyde Dwayne Wall his weekly guaranteed wage, effectiveApril 17, 1977, because Wall engaged in activities protect-ed under the Act, it will be recommended that Respondentrestore, effective April 17, 1977, the guaranteed weeklywage which was withheld from Wall. and reimburse himfor all losses which he has sustained by reason of the with-holding of such benefit. with interest thereon computed inaccordance with the policies of the Board set forth in Flor-ida Steel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 2The Respondent, Ory Bros. Marine Service of America,Inc., Hartford, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Withholding or removing benefits, or otherwise pe-nalizing employees for participation in proceedings beforethe National Labor Relations Board, or for otherwise as-sisting the Board's processes, or for engaging in activitieson behalf of the Union, or any other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which I findwill effectuate the purposes of the Act:(a) Restore to Clyde Dwayne Wall, effective April 17,1977, the weekly guaranteed wage which was withheldfrom him.(b) Reimburse Clyde Dwayne Wall for all losses whichhe has sustained by reason of the withholding of his guar-anteed weekly wage as of April 17, 1977, as provided in thesection entitled "The Remedy," hereinabove.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to determine the amounts due under the terms of thisOrder.(d) Post at its place of business at Hartford, Illinois,copies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the Regional Directorfor Region 14, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.2 In the event no exceptions are filed as provided b) Sec. 102.46 of theRules ,and Regulations of the National L abor Relations Board. the findings.conclusions, anid recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations. be adopted b) the Board and becomeits findings, conclusions. and Order. and all objections thereto shall bedeemed wai;ed for all purposes.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."78